Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Delphine James on 7/06/22.

The application has been amended as follows: 

Please amend claims  

1. (Cancel claim 1)  

2. (currently amended) A canteen beverage container comprising: the container having a body member with a pair of opposing dual chambers separated by a non-removable partition that extends vertically from an opened top end to a lower end; the container being non-removable; the lower end being seated upon a contiguous base; a rim formed at the opened top end by the pair of opposing dual chambers; each of the pair of opposing dual-chambers having a symmetrical shape 
an interchangeable lid having a peripheral edge encircled by an inverted J shaped lip for securely engaging with the rim

 a top side and an underside; a recessed area within the top side dimensioned and shaped to receive a Y shape spout; the y shaped spout having a linear tubular member having a distal end merging into an apex point of a V shape tubular member; the v shape tubular member having a pair of diverging tubular members with each extending to a pivot ball that is seated above a dual chamber; the pivot ball having a plug disposed on a back location; on opposing sides of each pivot ball is a pivoting axle wherein the Y spout can pivot between an upward and a downward position, 

and the surrounding wall having a top contour with a broader shoulder that narrows to a bottom contour that is disposed above the base.  

3. (Cancel claim 3) 

4. (previously presented) The canteen beverage container of claim 2, wherein the base has a circular circumference.  

5. (previously presented) The canteen beverage container of claim 2, wherein the base has a raised center portion thereby allowing the container to stand on flat surfaces.  

6. (Cancel claim 6) [AltContent: rect] 

7. (previously presented) The canteen beverage container of claim 2, wherein the linear tubular member of the Y Spout is permanently split to the apex point of the V shape tubular member.  

8. (currently amended) The canteen beverage container of claim 2,  wherein a first pair of release holes is attached to the underside of the lid into a second pair of corresponding release holes formed by the plug on each pivot ball thereby allowing an airtight seal when the Y shout is in a closed position.  

9. (currently amended) The canteen beverage container of claim 7, wherein a first pair of release holes is attached to the underside of the lid into a second pair of corresponding release holes formed by the plug on each pivot ball of the thereby allowing an airtight seal when the Y shout is in a closed position.  

10. (previously presented) The canteen beverage container of claim 2 wherein the lid further comprises an O rings circumferentially surround the underside of the peripheral edge of the lid.  

11. (previously presented) The canteen beverage container of claim 2 wherein the lid further comprises one or more straw attachment outlet disposed above a corresponding dual chamber and extending through the lid thereby allowing fluid to flow from the corresponding dual chamber.   



Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAWN M BRADEN whose telephone number is (571)272-8026. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Greg Picket can be reached on 571 272-4560. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHAWN M BRADEN/Primary Examiner, Art Unit 3736